Title: Thomas Jefferson to William Eustis, 30 May 1810
From: Jefferson, Thomas
To: Eustis, William


          
            Dear Sir
             
                     Monticello 
                     May 30. 10.
          
           In the action brought against me by E. Livingston on the subject of the batture, the counsel employed desire me without delay to furnish them with the grounds of defence that they may know what pleas to put in. to do this a communication of the papers in the several public offices, material to the case, is very
			 essential. will
			 you be so kind as to have selected such of those deposited in your office as may offer either useful information or evidence on the subject, on my assurance that they shall be
			 faithfully & promptly returned, after noting from them what I may think important. mr Smith, then head clerk of your office is so well acquainted with this subject that I think he can readily make the selection, with your permission. I
			 must particularly ask a copy of Genl. Dearborne’s letter or orders for removing the aggressors by force. this was between the dates of 1807. Nov. 27. and Jan. 29. 1808.I should be glad that a list of the papers sent me may be taken, that
			 their return may be verified. 
		   Accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        